DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
The Applicant has filed an Electronic Terminal Disclaimer on 4/28/2022 that was approved.

                                     EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with
Applicant’s representative, Calvin Cheng (Reg. No.: 75,266) has agreed and authorized the
Examiner to amend claims 23, 29-39, 32, 38-40, 42; cancel claims 25, 35, and 41 have been canceled by the Applicant, and claim 43 is a new claim added by the Applicant.

The application has been amended as follows:




Claims
23.	(currently amended) Control circuitry of a logic device configured to prevent tampering of programmable logic circuitry of a core of the logic device, wherein the control circuitry is configured to:
receive configuration data configured to configure the programmable logic circuitry;
determine that a configuration attempt of the programmable logic circuitry is valid based at least in part on an authentication bit asserting a first logical state, wherein the configuration attempt is associated with an unauthorized bitstream configured to program a second function of the programmable logic circuitry, and wherein the authentication bit is asserted before decryption of the unauthorized bitstream;
adjust a counter value of a counter in response to the configuration attempt being invalidbased on the configuration attempt failing to configure the programmable logic circuitry; and
clear [[the]] a configuration memory by zeroing an encryption key associated with decrypting the configuration data associated with the programmable logic circuitry in response to the counter reaching a threshold value, wherein clearing the configuration memory resets at least some of a plurality of logic array blocks and a plurality of logical connections of the programmable logic circuitry implementing a user design.

25.	(cancelled) 


29.	(currently amended) A logic device configured to prevent tampering, comprising:
programmable logic circuitry programmed to perform a first function, wherein the programmable logic circuitry comprises a configuration memory; and
control circuitry coupled to the programmable logic circuitry, wherein the control circuitry is configured to:
receive configuration data configured to configure the programmable logic circuitry;
determine that a configuration attempt of the programmable logic circuitry is valid based at least in part on an authentication bit asserting a first logical state, wherein the configuration attempt is associated with an unauthorized bitstream configured to program a second function of the programmable logic circuitry, and wherein the authentication bit is asserted before decryption of the unauthorized bitstream;
adjust a counter in response to being invalid, wherein the configuration attempt is determined to be invalid in response to the authentication bit asserting a second logical state different than the first logical state based on the configuration attempt failing to configure the programmable logic circuitry; and

clear the configuration memory by zeroing an encryption key associated with decrypting the configuration data associated with the programmable logic circuitry in response to the counter reaching a threshold value, wherein clearing the configuration memory resets at least some of a plurality of logic array blocks and a plurality of logical connections of the programmable logic circuitry implementing a user design.
30.	(currently amended) The logic device of claim 29, wherein the control circuitry is configured to adjust the counter based on a successful configuration of the programmable logic circuitry.
32.	(currently amended) The logic device of claim 29, wherein the configuration memory is configured to store values configured to cause the programmable logic circuitry to be programmed to perform the first function
35.	(cancelled) 
38.	(currently amended) The logic device of claim 29, comprising a memory device coupled to the control circuitry, wherein the memory device comprises a battery configured to back up at least a portion of the memory device, wherein the programmable logic circuitry comprises a plurality of logic array blocks, [[a]] the plurality of logical connections, and the configuration memory, and wherein the programmable logic circuitry is configured to implement [[a]] the user design of the plurality of the logic array blocks and the plurality of logical connections based on values stored in the configuration memory to program the programmable logic circuitry to perform the first function. 
39.	(currently amended) A method for preventing tampering of a logic device, comprising:
receiving configuration data configured to configure programmable logic circuitry; 
determining, via control circuitry of the logic device, that a configuration attempt of programmable logic circuitry of a core of the logic device is valid based at least in part on an authentication bit asserting a first logical state, wherein the configuration attempt is associated with an unauthorized bitstream configured to program a different function of the programmable logic circuitry, and wherein the authentication bit is asserted before decryption of the unauthorized bitstream;
adjusting, via the control circuitry, a counter value of a counter in response to being invalid, wherein the configuration attempt is determined to be invalid in response to the authentication bit asserting a second logical state different than the first logical state based on the configuration attempt failing to configure the programmable logic circuitry; and
clearing, via the control circuitry, [[the]] a configuration memory at least in part by zeroing an encryption key associated with decrypting the configuration data associated with the programmable logic circuitry in response to the counter reaching a threshold value, wherein clearing the configuration memory resets at least some of a plurality of logic array blocks and a plurality of logical connections of the programmable logic circuitry implementing a user design.
40.	(currently amended) The method of claim 39, wherein adjusting, via the control circuitry, the counter value comprises decrementing the counter value.
41.	(cancelled) 
42.	(currently amended) The method of claim 39, comprising enabling an initial value of the counter value to be set by a user.

43.	(new) The control circuitry of claim 23, wherein the control circuitry is configured to increment the counter based on a successful configuration of the programmable logic circuitry of the logic device.

                                Examiner’s Statement of Reasons for Allowance

4. 	Claims 23-24, 26-34, 36-40, and 42-43 are allowable.
The following is an Examiner’s statement of reasons for allowance:
A system and method for having a register to store a dirty bit.  The control block is configured to configure the programmable integrated circuit device.  Before beginning a given configuration attempt, the control block determines the status of the dirty bit.  If the dirty bit is not set, the control block will set at the beginning of the given configuration attempt.  The control block determines that the dirty bit is set prior to beginning the given configuration attempt, the control block can issue an alarm that indicates, for example, that it is suspected that the device is being tampered with.  The control block initiates anti-tampering operations when the dirty bit is determined to be set before beginning the configuration attempt.  The anti-tampering operations can include, for example, clearing & key stored in the programmable integrated circuit device and/or killing the programmable integrated circuit device.
5. 	The closest prior art is Trimberger (7,254,800).  Trimberger discloses a programmable logic device (PLD) when an intrusion attempt is detected.  Erasing sensitive data from the PLD when an attack is detected.  When an attempt is made to configure the PLD with an unauthorized bitstream, a decryption key stored on the PLD can be erased.  To successfully configure the PLD with an unauthorized bitstream, it would be necessary to guess correctly on the first attempt not only what change to the bitstream is necessary to achieve the desired purpose, but also what the CRC value will enable the configuration of the device. 
The prior art of Trimberger (7,254,800) does not disclose or suggest, “wherein the configuration attempt is associated with an unauthorized bitstream configured to program a second function of the programmable logic circuitry, and wherein the authentication bit is asserted before decryption of the unauthorized bitstream; adjust a counter value of a counter in response to the configuration attempt being invalid
clear a configuration memory by zeroing an encryption key associated with decrypting the configuration data associated with the programmable logic circuitry in response to the counter reaching a threshold value”.
	The prior art of Hadaaegh (7,757,295) discloses securing data within an embedded device SOC integrated circuit in a manner to preclude any access to the embedded memory storing the secured information following a sufficient number of unauthorized attempts to access the secured information. In one aspect hereof, the secured information is accessible only through security logic within the integrated circuit package that enables the memory and has no externally accessible pins or signal paths. Every attempt to access the secured information may include a provided security access key or comparison key to be compared with a predetermined security key stored within logic features and aspects hereof. Counting logic associated with the security logic counts the number of failed, unauthorized attempts to access the secured information and renders the entire SOC integrated circuit unusable after a predetermined maximum number of unauthorized attempts are detected.
The prior art of Hadaaegh (7,757,295) does not disclose or suggest, “wherein the configuration attempt is associated with an unauthorized bitstream configured to program a second function of the programmable logic circuitry, and wherein the authentication bit is asserted before decryption of the unauthorized bitstream; adjust a counter value of a counter in response to the configuration attempt being invalid
clear a configuration memory by zeroing an encryption key associated with decrypting the configuration data associated with the programmable logic circuitry in response to the counter reaching a threshold value”.
	The non-patent literature of Harper et al. (Title: A Security Policy Based upon Hardware Encryption) teaches once a valid user is identified, the secure user interface system configures itself as their desired device, and exposes only the communications resources that are commensurate with the privileges of the user. This configuration is designed to take place in a secure manner, protecting both the operation and intellectual property of the device. In addition to the techniques employed to manage the authentication process, a technique was developed to securely manage the initialization of the user interface functionality.  FPGA configuration bitstream security is crucial to secure system operation. The security management implemented on the user interface prototype relies on symmetric encryption techniques to protect the bitstreams stored locally on the platform. Authorized users of the hardware system carry pertinent information about their desired bitstreams, as well as the keys to decrypt the bitstreams in a protected token. Without an authenticated user, the system is an unusable piece of hardware, due to the fact that the FPGAs that implement functional operation are not configured.
The non-patent literature of Harper et al. (Title: A Security Policy Based upon Hardware Encryption) does not teach or suggest, “wherein the configuration attempt is associated with an unauthorized bitstream configured to program a second function of the programmable logic circuitry, and wherein the authentication bit is asserted before decryption of the unauthorized bitstream; adjust a counter value of a counter in response to the configuration attempt being invalid
clear a configuration memory by zeroing an encryption key associated with decrypting the configuration data associated with the programmable logic circuitry in response to the counter reaching a threshold value”.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




4/30/2022
/J.E.J/Examiner, Art Unit 2439      



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439